           Case 1:19-cr-00675-VM Document 25 Filed 01/16/20 Page 1 of 1

                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York


                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       January 16, 2020


BY ECF
The Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

         Re: United States v. Bill Tsai
             19 Cr. 675 (VM)


Dear Judge Marrero:

        It has come to the parties’ attention that there is an error in the transcription of the change
of plea hearing that occurred on September 19, 2019, in the instant matter. Specifically, the
transcript states that “Count One of the information charges [the defendant] with securities fraud
in connection with an insider trading scheme in violation of 15, United States Code, 78b . . . .”
(Tr. 7.) Information 19 Cr. 675, to which the defendant pled, charged the defendant with one
count of securities fraud in connection with an insider trading scheme in violation of, among
other things, Title 15, United States Code, Section 78j(b), not section 78ff. Accordingly, the
parties request that at the defendant’s sentencing, the Court make clear on the record that despite
the transcription error, the defendant did in fact plead guilty to Information 19 Cr. 675, charging
him with violating, among other things, Title 15, United States Code, Section 78j(b), not Section
78b.



                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney



                                               By:     ______________________________
cc: Defense counsel (by ECF)                           Robert L. Boone
                                                       Assistant United States Attorney
                                                       (212) 637-2208
